Citation Nr: 1523485	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from May 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence fails to link the Veteran's headaches to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial February 2012 RO decision by way of letters sent to the Veteran in September 2011 and November 2011 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay evidence have been obtained.

Additionally, the medical examination of record for the Veteran's headaches is adequate.  In the August 2013 medical opinion, the VA examiner used her expertise to draw conclusions from the totality of the evidence.  Her report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in an October 2011 statement that the headaches for which he was hospitalized for three months in service in 1959 "were, in my opinion, caused by the loud noise in the boiler room and breathing asbestos fibers."

In his March 2012 notice of disagreement, the Veteran stated that:

I hated the [U.S.S.] Hancock from the first day.  I had had normal headaches before on occasion but never like this.  These were almost constant, I would become violently ill and vomit and wind up getting a shot of Demerol for relief.  I was transferred to Oakland Naval Hospital, Neurology ward for three months....[T]he Doctor said my headaches were probably caused by tension because of my dislike for the Hancock....I suffered no headaches while in the Hospital.

In his October 2013 substantive appeal, the Veteran reported that, "I never had a headache before I went aboard the U.S.S. Hancock.  My headaches did not dissipate shortly after discharge....I had headaches rather severely up until the early 2010's."

The Veteran's service treatment records reflect that he reported experiencing headaches in January 1959.   In a January 1959 Neurology consult, a clinician found "no objective signs of any organic neurological disease."  Following that consult, the service clinician recommended that the Veteran be transferred to the US Naval Hospital in Oakland for more complete studies, diagnosis, treatment, and disposition.  Hospital treatment records include the following reports:

The patient was initially admitted to the Neurology Service of this hospital where a thorough evaluation resulted in the impression that there was no evidence of neurological disease.  On the Psychiatric Service, he has been maintained on an open ward without incident.... This individual is a very isolated, overly-serious man who has always had difficulty making contact with people.  Since his marriage, he has focused very strong dependency needs on his wife and has found the thought of leaving her unbearable.  He has no motivation for further military service.

On 6 March 1959 the diagnosis was changed by reason of established [diagnosis] to SCHIZOID PERSONALITY, #3200.

It is the opinion of the [Medical] Board that this patient suffers from a personality disorder which renders him unsuitable for future Naval service.  He now suffers from no disability which is the result of an incident of service or which was aggravated thereby.

Further service treatment records include a clinician's report that:

[The Veteran] was admitted to the sick list on 23 January 1959 aboard the USS HANCOCK with DIAGNOSIS UNDETERMINED (Migraine Headaches)....

Thorough evaluation on the Neurology Service revealed a rather long history of headaches throughout most of the patient's life which had become more severe since July 1958.  Complete neurological evaluation was negative....It was the consensus of the Neurology Staff that the patient was suffering from tension headaches resulting from emotional tension.  A psychiatric consultation was obtained and transfer to the Psychiatric Service was affected on 5 March 1959.

Mental status examination at the time of transfer revealed a neat young man who appeared deep in thought.  Affect was flat, his flow of speech was very constricted, he answered questions very briefly, without elaboration, and in a barely audible voice.  No loosening of associations was evident.  He described a very strong distaste for returning to sea duty and being separated from his wife.  He was married approximately fourteen months ago.  He described great intolerance for ordinary Navy discipline and felt certain that the increase in the severity of his headaches was associated with his violent distaste for the Navy.

VA provided the Veteran with an examination of his headaches in August 2013.  The examiner found that:

The Veteran's headaches which he had in service dissipated shortly after discharge.  The headaches that he has now are a result of his spinal stenosis and are not related to his military service....

This Veteran did have headaches in the service which were attributed to tension.  These headaches abated after his discharge.  He now has headache in the posterior occiput upon arising in the morning.  The[y] tend to radiate from the neck....MRI of the C-spine in 2010 showed several levels of stenosis.  He does not have typical migraine symptoms.

The Board finds that the August 2013 VA examiner's opinion is the most probative of record.  The VA examiner's opinion constitutes competent medical evidence because she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA examiner's etiological opinion is credible based on its internal consistency and her duty to provide truthful opinions.  The Board further finds that the VA examiner's opinion is most probative because she considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's test results show that his headaches are unrelated to service.  38 C.F.R. § 3.303.

Similarly, the Board finds that the VA examiner's August 2013 opinion warrants greater probative value than the Veteran's lay statements.  Indeed, the Veteran's lay statements linking his headaches to his service, including to in-service loud noise and asbestos exposure, are less probative because under the circumstances of this particular case he is not competent to opine on the relationship between those factors and headaches, as they involve complex medical questions and the interpretation of objective neurological tests.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent opinion linking the Veteran's headaches to service is of record.

Further, the Board finds that the Veteran's assertions of ongoing headaches since service lack credibility, for two reasons.  First, the Veteran provided conflicting statements on this point.  He initially reported in his March 2012 notice of disagreement that "I suffered no headaches while in the Hospital" after leaving the U.S.S. Hancock.  However, after the August 2013 VA examiner based her opinion in part on the Veteran's statement that his headaches abated after discharge, the Veteran responded in his October 2013 substantive appeal that "My headaches did not dissipate shortly after discharge....I had headaches rather severely up until the early 2010's."  Second, the Veteran's assertion of ongoing headaches since service lacks credibility because he had no treatment for headaches until approximately forty years after service, and only then after a cervical spine disability to which the VA examiner attributes his current headaches.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Consequently, the Board finds that the Veteran's assertion that his headaches have been ongoing since service lacks credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, and consistency with other evidence).

With respect to the presumption of soundness, the Board acknowledges that the Veteran experienced tension headaches in service which were not noted at entry, and, as such, has satisfied the second element of service connection.  Generally, in order to establish service connection for a present disability, "the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir. 2004).  The presumption of soundness relates to the second requirement-the showing of in-service incurrence or aggravation of a disease or injury.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009); see also Maxson v. West, 12 Vet.App. 453, 460 (1999) (application of presumption of aggravation satisfies incurrence or aggravation element).

However, as discussed above, the third element of service connection has not been satisfied in this case.  Indeed, as the service clinicians discussed in the Veteran's 1959 service treatment records, he "was suffering from tension headaches resulting from emotional tension" which they characterized as a "personality disorder," and specifically "very strong dependency needs on his wife" and "a very strong distaste for returning to sea duty and being separated from his wife."  By contrast, the August 2013 VA examiner found that the Veteran's current headaches are coincident with and attributable to cervical spine stenosis.  Generally, as here, personality disorders are not subject to service connection.  38 C.F.R. § 3.303(c).  Further, because there is no relationship between the Veteran's in-service tension headaches and the current headaches which resulted from cervical spine stenosis which had its onset many decades after service, service connection is not warranted.

In sum, the Board finds that the most probative evidence fails to link the Veteran's current headaches to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for headaches is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


